Citation Nr: 0516155	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected left medial 
meniscectomy with post-traumatic arthritis status post total 
knee replacement.  

4.  Entitlement to an increased rating for left medial 
meniscectomy with post-traumatic arthritis status post total 
knee replacement, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of June 2001 and November 2002 
rating decisions.  

In the June 2001 rating decision, the RO, inter alia, denied 
service connection for bilateral hearing loss and tinnitus, 
as well as a bunion of the right great toe as secondary to 
the veteran's service-connected left medial meniscectomy with 
post-traumatic arthritis status post total knee replacement, 
and denied a rating higher than 10 percent for the veteran's 
service-connected right wrist disability.  The RO also 
increased the veteran's disability rating to 30 percent for 
left medial meniscectomy with post-traumatic arthritis status 
post total knee replacement (left knee disability), effective 
October 31, 2000.  In doing so, the RO also awarded a 
temporary total evaluation under 38 C.F.R. § 4.30, effective 
January 1, 2001, following which a 100 percent disability 
rating was assigned per 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2004), effective March 1, 2001.  Thereafter, the RO 
continued the 30 percent evaluation effective March 1, 2002 
for the left knee.  

In July 2001, the veteran filed a notice of disagreement 
(NOD) with the June 2001 decision as to his claims for 
service connection for a bunion of the right great toe 
secondary to service-connected left knee disability, and a 
rating higher than 10 percent for a right wrist disability.  
In August 2001, the veteran filed an NOD with the June 2001 
decision as to his claims for service connection for 
bilateral hearing loss and tinnitus.  In February 2003, the 
RO issued a statement of the case (SOC) regarding the claims 
for a bunion of the right great toe, right wrist, bilateral 
hearing loss, and tinnitus.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2003.  

In the November 2002 rating decision, the RO denied the 
veteran's claim for a rating higher than 30 percent for a 
left knee disability, as well as service connection for a 
right shoulder disability as secondary to service-connected 
left knee disability.  The veteran filed an NOD in November 
2003.  

In April 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  
During the hearing, the veteran withdrew his appeal for the 
claim for service connection for a bunion of the right great 
toe secondary to service-connected left knee disability.  As 
such, that issue is no longer in appellate status.  

In a July 2004 rating action, the RO granted service 
connection and assigned a noncompensable rating for left ear 
hearing loss, effective October 31, 2000.  As this action is 
considered a partial grant of the benefit sought on appeal 
for the claim for service connection for bilateral hearing 
loss, the issue remaining on appeal with respect to hearing 
loss is limited to that on the title page.  

In September 2004, the RO issued an SOC with respect to the 
claims for a rating higher than 30 percent for a left knee 
disability, as well as for service connection for a right 
shoulder disability as secondary to service-connected left 
knee disability.  The veteran filed a substantive appeal (via 
a VA Form 9) later in September 2004.  

The Board additionally notes that the veteran had perfected 
an appeal for an initial rating in excess of 40 percent for a 
low back disability.  In January 2005, the veteran's 
representative notified the RO that the veteran wished to 
withdraw his appeal as to that issue.  See 38 C.F.R. § 20.204 
(2004).  As such, that issue is no longer in appellate 
status.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The Board notes that VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the U.S. Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs (Secretary) has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay, include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veteran's tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

In this case, the veteran filed his claim for service 
connection for tinnitus in October 2000.  As such, the 
veteran's claim is not subject to the Secretary's current 
stay on tinnitus claims.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted.  

Initially, the Board notes that with respect to the veteran's 
claims for service connection for right ear hearing loss and 
tinnitus, the record does not include any correspondence from 
the RO specifically addressing the Veterans Claims Assistance 
Act of 2000 (VCAA) notice and duty to assist provisions, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom, as well as the duty 
to identify the evidence and information necessary to 
substantiate the veteran's claims for service connection for 
right ear hearing loss and tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio, 16 Vet. App. 
183,187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand for compliance with the VCAA notice 
requirements is warranted.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
notice letter should also request that the veteran submit all 
medical evidence pertinent to his claims for service 
connection for right ear hearing loss and tinnitus on appeal 
that is in his possession.  If the veteran responds, the RO 
should attempt to obtain any pertinent outstanding evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The Board also finds that an additional medical examination 
and opinion is also warranted with respect to the veteran's 
claims for right ear hearing loss and tinnitus.  

The veteran's service medical records (SMRs) reflect no 
specific complaints, findings, or diagnoses of either right 
ear hearing loss or tinnitus.  The Board notes however, that 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted below) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  For VA purposes, impaired hearing 
is considered a disability when the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  See 38  
C.F.R. § 3.385 (2004). 

The Board notes that, as regards to right ear hearing loss 
and tinnitus, the veteran has alleged in-service acoustic 
trauma involving excessive noise from military aircraft and 
machinery.  The veteran's DD-214 reflects his military 
occupational specialty (MOS) as "avionic instrument systems 
specialist."  A military service reference audiogram notes 
the veteran's noise exposure associated with his work around 
power units and jet aircraft.  

The only pertinent evidence with regard to any right ear 
hearing loss and/or tinnitus since the veteran's separation 
from military service, is a report of an April 2001 VA 
audiological examination.  The audiologist reported the 
veteran's complaints of having tinnitus both in and post-
service.  The audiologist did not otherwise diagnose the 
veteran with tinnitus or relate the disability to service.  
On audiological testing, right ear auditory thresholds in the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 
reported as being 25 decibels (dB), 30 dB, 25 dB, 60 dB, and 
70 dB, respectively.  The Board finds that under the 
applicable VA regulation, the reported decibels on 
audiological testing for the right ear would indicate a 
hearing loss disability.  The Board also finds that the 
veteran is competent to testify as to the ringing in his ears 
either during or after service.  

Thus, there is information and/or evidence in the claims file 
of current disabilities associated with right ear hearing 
loss and tinnitus, and that those disabilities may be 
associated with service.  Hence, the Board finds that a VA 
examination and opinion as to whether the veteran currently 
suffers from right ear hearing loss and/or tinnitus, and, if 
so, whether either disability is medically related to 
service, to particularly include the veteran's alleged in-
service acoustic trauma, would be helpful in resolving these 
particular claims on appeal.  See 38 U.S.C.A. § 5103A.  
Hence, the RO should arrange for the veteran to undergo 
examination by an otolaryngologist (ear, nose and throat 
physician) at an appropriate medical facility.

The Board also finds that an additional nexus opinion is 
needed with regard to the veteran's claim for service 
connection for a right shoulder disability as secondary to 
service-connected left knee disability.  

In this respect, the veteran alleges that his current right 
shoulder disability was aggravated when he fell on his right 
shoulder due to his service-connected left knee giving out.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In November 2002, a VA examiner diagnosed the veteran with 
right subacrominal impingement with possible rotator cuff 
pathology of the right shoulder.  The examiner noted that 
this was usually a chronic degenerative process in active 
people who did overhead activities.  He opined that it was 
not related to or caused by the veteran's military 
experiences, nor by the veteran's left knee condition.  The 
examiner did however report that in light of the veteran's 
fall on his right shoulder 

due to his left knee giving out, that, 

 . . . it is likely that the fall . . . did 
exacerbate [the veteran's] already pre-existing 
right shoulder pathology.  Therefore, it is 
unlikely that his left knee caused his right 
shoulder pathology and symptoms, but it is likely 
that his left knee slightly exacerbated his right 
shoulder pathology.  I do believe that his right 
shoulder pathology would have become symptomatic 
with or without this fall at some point however.  

In this case, the Board cannot discern whether the examiner 
has opined that there is, in fact, aggravation of the 
underlying right shoulder pathology due to the veteran's fall 
on his right shoulder.  In this respect, it is not apparent 
whether the term "exacerbate" actually refers to an 
aggravation, even though reported as slight, of underlying 
right shoulder pathology.  The Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Under these circumstances, the Board believes that an 
additional well-reasoned opinion of a physician that 
addresses whether the veteran's nonservice-connected right 
shoulder disability was aggravated by his service-connected 
left knee disability, and if so, the degree or percentage of 
any such aggravation, would be helpful in resolving the claim 
for service connection for a right shoulder disability as 
secondary to service-connected left knee disability.  See 
38 U.S.C.A. § 5103A.  

Furthermore, in view of the need for additional clinical 
findings with respect to the veteran's claims for higher 
ratings for a left knee disability and right wrist 
disability, additional medical examinations associated with 
these claims are also warranted.  

With respect to the service-connected left knee disability, 
and the claim for a rating higher than 30 percent, the 
veteran filed a claim for increase in September 2002.  At 
that time, the veteran's left knee disability, status-post a 
total left knee arthroplasty in January 2001, was rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under this Diagnostic Code, the veteran's left knee 
disability may be rated by analogy to 38 C.F.R. § 4.71, 
Diagnostic Code 5261, for limitation of extension, as well as 
under Diagnostic Code 5256, for ankylosis of the knee, and 
Diagnostic Code 5262, for impairment of the tibia and fibula.  

The veteran has complained of increased pain with the use of 
his left knee.  On VA examination in December 2001, the 
examiner noted that the veteran had, 

 . . . pain with extension beyond approximately 120 
degrees, knee.  He is not able to completely extend 
the knee, appearing to be perhaps 5-10 degrees 
short of full extension.  He has milder pain with 
full flexion.  

Less than a year later, a report of a November 2002 VA 
examination noted clinical findings of 3 degrees of extension 
to 100 degrees of flexion.  The examination report did not 
contain findings as to the extent of any functional loss of 
the left knee due to pain and other factors, to include with 
repeated use and during flare-ups.  The Board notes that a 
part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v Brown, 8 Vet. App. 202 (1995).  Therefore, 
given the need for further comment by an examiner on whether 
the veteran experiences any additional functional loss of his 
left knee due to pain with repeated use or during flare-ups, 
an additional medical examination should be scheduled and an 
examiner requested to address the question of functional loss 
of the left knee due to pain and with flare-ups, before a 
final decision on the veteran's claim is rendered.  
38 U.S.C.A. § 5103A.  

With respect to the right wrist disability, the veteran is 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
This is the only available rating available under this 
diagnostic code.  Alternatively, the veteran's right wrist 
disability may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 for ankylosis of the wrist, which allows 
for a rating higher than 10 percent.  

The Board notes that the veteran has been diagnosed with 
post-traumatic arthritis of the right wrist.  A May 2001 
report of VA examination (the most recent VA examination of 
record), reflects the veteran's complaints that he was unable 
use a screwdriver, hammer or do any rotating action with his 
right wrist.  The examiner reported that the veteran had 
decreased strength in his right wrist.  The examiner opined 
that the veteran was mildly to moderately functionally 
incapacitated as a result of his right wrist disability, 
given that the disability effected his dominant (right) hand.  
During his April 2003 hearing, the veteran complained that 
his right wrist pain had become worse, and that he sometimes 
used his left hand instead of his right to compensate for the 
pain.  He also stated that he sometimes wrapped or braced his 
right wrist.  

In this case, given the veteran's recent complaints of his 
right wrist disability having increased in severity, and it 
having been some four years since VA last evaluated the 
veteran's right wrist, the Board believes more 
contemporaneous medical findings are needed before making a 
final decision on the veteran's claim.  38 U.S.C.A. § 5103A.  

Thus, for the remaining claims on appeal involving the 
veteran's right shoulder, left knee, and right wrist, the RO 
should arrange for the veteran to undergo an orthopedic 
examination, by a physician, also at an appropriate VA 
medical facility.  

The veteran is hereby advised that, failure to report to the 
scheduled examination, without good cause, may result in 
denial of his claims for service connection for right ear 
hearing loss, tinnitus, and a right shoulder disability as 
secondary to service-connected left knee disability; and will 
result in a denial of his claims for higher ratings for a 
left knee disability and right wrist disability.  See 38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal for service connection for a right shoulder 
disability as secondary to service-connected left knee 
disability, and for higher ratings for a left knee disability 
and right wrist disability.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran provide all pertinent evidence 
in his possession (not previously requested).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby with 
respect to his claims for service 
connection for right ear hearing loss and 
tinnitus.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claims.  

2.  The RO should also send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence-pertinent to the 
claims for service connection for a right 
shoulder disability as secondary to 
service-connected left knee disability, 
and for higher ratings for a left knee 
disability and for a right wrist 
disability-that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession with respect to those 
claims, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one year 
period).

3.  If the veteran responds to any issued 
letter, the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, 
nose, and throat physician), as well as a 
VA orthopedic examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physicians designated to examine the 
veteran, and the report of the 
examinations should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (both audiometry and speech 
discrimination testing for the right ear; 
as well as X-rays and range of motion 
studies reported in degrees) should be 
accomplished and all clinical findings 
should be reported in detail.  

Right Ear Hearing Loss and Tinnitus - 
With respect to the right ear, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).  

With respect to any diagnosed right ear 
hearing loss disability and any diagnosed 
tinnitus, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include the veteran's alleged acoustic 
trauma/noise exposure related to his work 
in the Air Force.  

Right Shoulder -- The examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
right shoulder disability identified on 
examination was caused or was aggravated 
(worsening of any underlying disability 
or disease versus a temporary flare-up of 
symptoms) by the veteran's service-
connected left knee disability.  If 
aggravation by service-connected left 
knee disability is found, the doctor 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In rendering his or her 
opinion, the examiner should consider the 
report of a November 2002 VA examination 
and the medical opinion contained 
therein.  

Left Knee and Right Wrist -- The examiner 
should indicate whether, during 
examination of the veteran's left knee 
and right wrist, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination in either joint.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to additional legal 
authority considered, and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


